                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       William Doucette,
                                  6                                               2:19-cv-08539-VAP-JDEx
                                                          Plaintiff,
                                  7                       v.                           Order DENYING Plaintiff’s
                                  8       CIM Group, L.P. et al,
                                                                                       Motion to Remand (Dkt. 17).
                                  9                       Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13         Before the Court is Plaintiff’s Motion to Remand (the “Motion”). (Dkt.
                                 14   17). Defendants filed their Opposition on November 11, 2019 (Dkt. 23), and
                                 15   Plaintiff replied on November 20, 2019 (Dkt. 24). The Court finds the matter
                                 16   suitable for decision without a hearing pursuant to Local Rule 7-15. After
                                 17   considering all papers filed in support of, and in opposition to, the Motion,
                                 18   the Court DENIES the Motion to Remand.
                                 19
                                 20                                    I. BACKGROUND
                                 21         Plaintiff is a member of the International Alliance of Theatrical Stage
                                 22   Employees (the “Union”). (Dkt. 17 at 7). The Union and Defendants, a
                                 23   collection of entities and individuals that allegedly own, manage, lease, or
                                 24   are otherwise affiliated with the Dolby Theatre in Los Angeles, California,
                                 25   are parties to a collective bargaining agreement (“CBA”) governing the
                                 26   employment of Union members by Defendants. (Dkt. 3, 25–29). Plaintiff

                                                                             1
                                  1   claims, inter alia, that Defendants fired him in violation of the terms of the
                                  2   CBA. (Id. at 33–41).
                                  3
                                  4         Specifically, Plaintiff alleges that, on or about July 12, 2016, Plaintiff
                                  5   accepted a job with Defendants to perform between two and twelve weeks
                                  6   of work as a stage technician, with the possibility of follow-on work. (Id. at
                                  7   28–30). Defendants allegedly discharged Plaintiff the morning of July 12,
                                  8   2016 and, after Plaintiff re-applied for and accepted the same position,
                                  9   again the following morning. (Id. at 29). Plaintiff states he believes he was
                                 10   fired on the basis of age and in retaliation for having previously filed
Central District of California
United States District Court




                                 11   grievances against Defendants. (Id. at 30).
                                 12
                                 13         Plaintiff filed this lawsuit in California state court on October 19, 2018.
                                 14   (Id. at 6). Following several amendments to the complaint, Defendants
                                 15   timely removed the case to federal court on October 3, 2019. (Dkt. 1).
                                 16
                                 17         On October 18, 2019, this Court issued an Order to Show Cause
                                 18   (“OSC”) why the Court should not dismiss Plaintiff’s claim for breach of
                                 19   contract. (Dkt. 16). The Court noted the record did not reflect that Plaintiff
                                 20   had exhausted his remedies under the CBA prior to bringing this lawsuit, as
                                 21   required by Section 301(a) of the Labor Management Relations Act
                                 22   (“LMRA”). (Id. at 2). The Court granted an extension to respond to the OSC
                                 23   while the instant Motion was pending. (Dkt. 21).
                                 24
                                 25         Plaintiff argues remand is appropriate because his first claim, for
                                 26   breach of contract, neither arises from nor requires interpretation of the

                                                                              2
                                  1   CBA, and therefore the Court lacks subject matter jurisdiction. (Dkt. 17 at
                                  2   13–17).
                                  3
                                  4                            II.    LEGAL STANDARD
                                  5
                                  6         The federal removal statute, 28 U.S.C.A. § 1441, provides that any
                                  7   civil action brought in state court may be removed to a federal district court
                                  8   that would have had original jurisdiction over the same matter. A federal
                                  9   court must, however, remand the case if it finds there is no diversity of
                                 10   citizenship or the claims do not arise under federal law. 28 U.S.C.A. §
Central District of California
United States District Court




                                 11   1447(c) (“If at any time before final judgment it appears that the district court
                                 12   lacks subject matter jurisdiction, the case shall be remanded.”; see also Int’l
                                 13   Primate Prot. League v. Admin. of Tulane Educ. Fund, 500 U.S. 72, 87
                                 14   (1991). Removal statutes are strictly construed against removal jurisdiction.
                                 15   Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941); Gaus v.
                                 16   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
                                 17
                                 18         Section 301(a) of the LMRA “gives federal courts subject matter
                                 19   jurisdiction over “[s]uits for violation of contracts between an employer and a
                                 20   labor organization.” 29 U.S.C.A. § 185. “Section 301 is on its face a
                                 21   jurisdictional statute, under which ‘[s]uits for violation of contracts between
                                 22   an employer and a labor organization representing employees in an industry
                                 23   affecting commerce as defined in this chapter, or between any such labor
                                 24   organizations, may be brought in any district court of the United States
                                 25   having jurisdiction of the parties.’” Cramer v. Consol. Freightways, Inc., 255
                                 26

                                                                              3
                                  1   F.3d 683, 689 (9th Cir. 2001), as amended (Aug. 27, 2001) (quoting 29
                                  2   U.S.C. § 185(a)).
                                  3
                                  4         The Supreme Court has long held that § 301 “preempts the use of
                                  5   state contract law in CBA interpretation and enforcement.” Id. at 689 (citing
                                  6   Local 174, Teamsters of Am. v. Lucas Flour Co., 369 U.S. 95, 103–04
                                  7   (1962)). Not all claims implicating collectively bargained agreements raise a
                                  8   federal question, however: § 301 preempts only “claims founded directly on
                                  9   rights created by collective-bargaining agreements, and also claims
                                 10   substantially dependent on analysis of a collective-bargaining agreement.”
Central District of California
United States District Court




                                 11   Caterpillar, Inc. v. Williams, 482 U.S. 386, 394 (1987) (quotation marks and
                                 12   citation omitted); see also Livadas v. Bradshaw, 512 U.S. 107, 122–24
                                 13   (1994) (“[W]hen the meaning of contract terms is not the subject of dispute,
                                 14   the bare fact that a collective-bargaining agreement will be consulted in the
                                 15   course of state-law litigation plainly does not require the claim to be
                                 16   extinguished.”). “If the plaintiff’s claim cannot be resolved without
                                 17   interpreting the applicable CBA . . . it is preempted. Alternatively, if the claim
                                 18   may be litigated without reference to the rights and duties established in a
                                 19   CBA . . . it is not preempted.” Cramer, 255 F.3d at 691 (internal citations
                                 20   omitted).
                                 21
                                 22                                III.   DISCUSSION
                                 23         Plaintiff contends his breach of contract claim does not derive from or
                                 24   substantially depend on analysis of the CBA, though he “acknowledges that
                                 25   on the face of the First Amended Complaint, it appears to state that the
                                 26   contract at issue arises out of the CBA.” (Dkt. 17 at 15). He argues that

                                                                              4
                                  1   Union members’ employment with Defendants was governed by both the
                                  2   CBA and an unwritten “custom and practice,” the latter effectively a second
                                  3   agreement under which Plaintiff was entitled to retain his stage technician
                                  4   position. (Dkt. 17 at 15). Plaintiff submits that “the substance of the [breach
                                  5   of contract] claim is an extra-contractual agreement between [Defendants]
                                  6   and union which is not part of, or included in, the CBA,” and therefore his
                                  7   claim invokes a question of state law independent of any federal question.
                                  8   (Id. at 15–16).
                                  9
                                 10         Plaintiff’s argument is without merit. His claims do not merely require
Central District of California
United States District Court




                                 11   a court to “look to” or “consult” the CBA. See Livadas, 512 U.S. at 124–25.
                                 12   Rather, the fundamental underlying question is whether Defendants
                                 13   terminated Plaintiff in violation of the CBA, a question that a court cannot
                                 14   answer without interpreting and applying the CBA’s provisions. The
                                 15   complaint alleges, inter alia, that the Union and Defendants are parties to a
                                 16   collective bargaining agreement (Dkt. 3 ¶¶ 4–8); that Plaintiff is a Union
                                 17   member hired by Defendants pursuant to the CBA (id. ¶ 9); that the CBA
                                 18   governed “hiring and termination” and “how long a job employment [was] to
                                 19   last (absent ‘good cause’)” (id.); that “[p]ursuant to the bargaining
                                 20   agreement, once accepted for employment by Defendants, . . . Plaintiff was
                                 21   to remain employed until the assignment ended” (id. ¶12); and that
                                 22   Defendants breached the agreement by terminating Plaintiff on July 12 and
                                 23   13, 2016 (id. ¶ 32). At a minimum, a court would need to interpret the hiring
                                 24   and termination provisions of the CBA (including, for instance, the definition
                                 25   of “good cause”) to determine whether Defendants’ alleged conduct
                                 26   represents a breach.

                                                                             5
                                  1
                                  2         The Court is unpersuaded by Plaintiff’s insistence that the only
                                  3   agreement at issue is the “implied contract” established by the parties’
                                  4   practice and custom (see Dkt. 17 at 16). The complaint is saturated with
                                  5   references to violations of the CBA. (See generally Dkt. 3, Ex. B). More
                                  6   telling, the complaint distinguishes between the CBA and the parties’
                                  7   practice, often while alleging violations of both. (See id. ¶ 17 (“Plaintiff is
                                  8   informed and believes [Defendants] terminated Plaintiff’s employment . . . in
                                  9   violation of the bargaining agreement and the long-term course and conduct
                                 10   of employment and hiring of Union members.”); id. ¶ 21(a) (“Violating the
Central District of California
United States District Court




                                 11   terms of the bargaining agreement concerning the hiring and retention of
                                 12   Union members and violating the expectations of Plaintiff and other Union
                                 13   members predicated on the long-standing course and conduct . . .”); id. ¶ 30
                                 14   (“Plaintiff is an intended third-party beneficiary of the contract between
                                 15   Union and Defendants . . .. Plaintiff was an intended beneficiary of the
                                 16   course and conduct of Defendants, and each of them, concerning the
                                 17   expectation that if job requested by Defendants . . . was to continue for
                                 18   more than one work day . . . that the Union member employed was to
                                 19   remain in his/her employment for the duration of the job or production . . .”)).
                                 20   Thus, the language of the complaint belies Plaintiff’s argument that he did
                                 21   not allege violations of the CBA.
                                 22
                                 23         Even assuming, arguendo, that the complaint alleged a breach of
                                 24   contract claim based only on the parties’ practice and custom, § 301
                                 25   preemption would still apply. “The collective agreement covers the whole
                                 26   employment relationship. It calls into being a new common law—the

                                                                              6
                                  1   common law of a particular industry or of a particular plant.” United
                                  2   Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 579 (1960)
                                  3   (emphasis added). Thus, “[c]ollective-bargaining agreements may include
                                  4   implied, as well as express, terms. Furthermore, it is well established that
                                  5   the parties’ practice, usage and custom is of significance in interpreting their
                                  6   agreement.” Consol. Rail Corp. v. Ry. Labor Executives’ Ass’n, 491 U.S.
                                  7   299, 311–12 (1989) (quotation marks and citations omitted).
                                  8
                                  9         Plaintiff confuses a claim that is independent of the CBA with one
                                 10   properly governed by the CBA despite involving terms or customs not
Central District of California
United States District Court




                                 11   explicitly expressed therein. The latter is pre-empted. By Plaintiff’s own
                                 12   insistence, the alleged extra-contractual agreement derives from a “custom
                                 13   and practice [that] has been long established, followed, and applied by both
                                 14   the union and The Dolby Theater.” (Dkt. 17 at 8). A court would need to
                                 15   interpret the CBA to discern the custom’s role within the “whole employment
                                 16   relationship,” see Warrior & Gulf, 363 U.S. at 579, and its importance as an
                                 17   implied term of the CBA, see Consol. Rail, 491 U.S. at 311–12.
                                 18
                                 19         Finally, the Court notes that any element of the alleged extra-
                                 20   contractual not incorporated into the CBA is ineffectual. See Olguin v.
                                 21   Inspiration Consol. Copper Co., 740 F.2d 1468, 1474 (9th Cir. 1984) (“To the
                                 22   extent that the alleged policy manual is inconsistent with the provisions of
                                 23   the collection bargaining agreement, the bargaining agreement controls. . . .
                                 24   The alleged personnel manual could have binding effect only if it were
                                 25   authorized by and incorporated by reference in the collective bargaining
                                 26   agreement. By omitting any reference to the collective bargaining

                                                                             7
                                  1   agreement Olguin attempts to avoid federal jurisdiction, but his suit is
                                  2   effectively a suit to enforce the collective bargaining agreement, and section
                                  3   301 provides Olguin's only remedies. This cause of action was therefore
                                  4   properly removed.”); see also Young v. Anthony's Fish Grottos, Inc., 830
                                  5   F.2d 993, 997 (9th Cir. 1987) (holding that where the subject matter of an
                                  6   employment dispute “is a job position covered by the CBA, . . . the CBA
                                  7   controls and the contract claim is preempted.”).
                                  8
                                  9                               IV.   CONCLUSION
                                 10         The Court therefore DENIES Plaintiff’s Motion to Remand. Defendant
Central District of California
United States District Court




                                 11   is directed to respond to the Court’s October 18, 2019 OSC by no later than
                                 12   January 6, 2020.
                                 13
                                 14
                                 15         IT IS SO ORDERED.
                                 16
                                 17
                                 18       Dated:     1/2/20
                                 19                                                      Virginia A. Phillips
                                                                                  Chief United States District Judge
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             8
